DETAILED ACTION
	Applicant’s amendments to the claims, filed 1/14/2022, were received. Claims 1, 5, 10, 12, 13, 14, and 15 were amended. Claim 9 was canceled. Claim 16 was added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Park on 1/19/2022, and an interview with Elliott Cho on 1/26/2022.
The application has been amended as follows: 

Claim 1 (Amended): please amend as follows:
	amend to read as “a second lifting gas flow path configured to transfer the lifting gas 
	amend to read as  “a second movement gas flow path configured to transfer the movement gas 
injector 
	amend “the bottom surface” to read as “a bottom surface” on Pg. 3, line 19.

Claim 5 (Amended): please amend to read as “a rotation pattern transmitter 

Claim 8 (Amended): please amend to read as “a movement gas supplier 

Please cancel claims 12-15 and 16.


Claim Interpretation
No limitations are interpreted under 35 U.S.C. 112(f) since the claims have been amended such that no limitations currently meet the 3-prong analysis. See MPEP 2181.
	
The limitations “lifting gas” and “lifting has hole” have been interpreted in view of Applicant’s specification to impart both floatation (see for example Spec., 0056, 0059, 0065, 0071, 0075, 0077, 0079, 0082, 0085, 0126) in addition to rotation force to the satellites (see for example Spec., para 0017, 0173, 0174-0176, 0205).

The limitation “the first lifting gas flows paths” in claim 3, which recites plural first gas flow paths, has proper antecedent basis since claim 3 depends on claim 1; and each of the pocket grooves” having a lifting gas hole that receives lifting gas from a first gas flow path.

The limitation “the first lifting gas flow path connected to the lifting gas hole defined in each of the plurality of pocket grooves is connected to a single second lifting gas flow path” in claim 2 has been interpreted as each first gas flow path connected to only one second gas flow path.

The term “gradually” in the limitation “a cross-section thereof gradually decreases in the flow direction of the lifting gas” in lines 4-5 in claim 11 is deemed definite since the limitation is described in the specification in such a way that the ordinary artisan would be able to ascertain a standard for measuring the rate of change of the size/shape of the cross-section that is intended (Spec., para 0174). Specifically, Applicant’s specification discloses, in the context of the cross-section, that “an inclined angle of the bottom surface BS of the flow groove 160 may be about 0.1º to about 0.2º, and more preferably about 0.15º” (Spec,. para 0174).

The limitation “a spiral shape” in claim 10 is deemed definite since the ordinary artisan would understand the shape intended by the claim in view of Applicant’s specification and drawings (Spec., para 0016; Drawings, Figs. 13-14 and 16-17).

the flow direction of the lifting gas” in claim 11 has proper antecedent basis since claim 11 depends on claims 1 and 10, and claim 1 previously recites “the lifting gas injected from the lifting gas hole flows in a direction opposite to a rotation direction of the satellite.”


Claim Rejections
	The previous rejections under 35 USC 103 are withdrawn since independent claim 1 was amended.

Reasons for Allowance
Claims 1-8, 10, and 11 are allowed. The invention of independent claim 1 is drawn to a substrate processing apparatus. The cited prior art of record, whether alone or in combination, fails to teach or fairly suggest, in the context of independent claim 1, a flow groove defined in a bottom surface of each of the pocket groove so that the lifting gas injected from the lifting gas hole flows in a direction opposite to a rotation direction of the satellite. 
Support for the allowable subject matter can be found in Figs. 13-18 of Applicant’s Drawings and the description thereof (Spec., para 0017, 0173, 0174-0176, 0205).
Applicant’s specification further discloses that the structure recited in the allowable subject matter permits faster stopping times compared to the prior art (Spec., para 0205). The ordinary artisan would further recognize the advantage of Applicant’s 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717